United States Court of Appeals
                      For the First Circuit


No. 18-1643

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                           ILIR BREGU,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                              Before

                     Lynch, Selya, and Lipez,
                          Circuit Judges.


     Joseph B. Simons for appellant.
     Randall E. Kromm, Assistant United States Attorney, with whom
Andrew E. Lelling, United States Attorney, and Adam Sandel, Harvard
Law School, were on brief, for appellee.


                         January 24, 2020
            LIPEZ, Circuit Judge.              Between March and July of 2015,

federal law enforcement officers executed a series of five search

warrants    as   part      of    an   investigation       into     an     oxycodone-

distribution     conspiracy       involving      appellant   Ilir    Bregu.       The

officers obtained precise location data for Bregu's cell phones

and recovered a large amount of cash stored in a hidden compartment

in Bregu's Lincoln Town Car, confirming the government's theory

that Bregu was the New York-based oxycodone supplier for his co-

conspirators' Massachusetts operation.                 Bregu moved to suppress

this evidence on the basis that the first warrant for cellular

location    data,    which      served    as    the   foundation    for    all   four

subsequent warrants, was not supported by probable cause.                    He also

argued that even if there was probable cause for the first warrant,

the warrant for his vehicle was independently inadequate.                        After

the district court denied the suppression motion, a jury convicted

Bregu of conspiracy to possess with intent to distribute and to

distribute oxycodone, in violation of 21 U.S.C. § 846.

            On appeal, Bregu asserts that his conviction must be

vacated    because   the     court    improperly      admitted     the    challenged

evidence.    Finding no error in the district court's suppression

ruling, we affirm Bregu's conviction.




                                         - 2 -
                                         I.

A.   Factual Background

               When evaluating the denial of a motion to suppress, we

present the facts as supportably found by the district court. See,

e.g., United States v. Pontoo, 666 F.3d 20, 24 (1st Cir. 2011).

       1.     First Warrant for Cell Phone Location Data

               On March 20, 2015, the government submitted materials to

a magistrate judge in support of an application for a search

warrant and orders pursuant to the Stored Communications Act, 18

U.S.C. § 2703,1 to obtain location data for Bregu's cell phone with

a number ending in 5912.        Specifically, the application requested

(1) "precise location information" including, but not limited to,

"E-911 Phase II data," for a prospective period of thirty days;

and (2) "cell site location information" ("CSLI"), identifying

"the       antenna   tower   receiving    transmissions   from   the   Target

Telephone and information, if available, on what portion of that

tower is receiving a transmission at the beginning and end of a

particular telephone call made from or received by the Target

Telephone," for a prospective period of sixty days. FBI Special

Agent Jason Costello's affidavit in support of the application

detailed the investigation into Bregu, which commenced in July


       1
       The Stored Communications Act permits the government to
compel telecommunications providers to disclose certain phone
records in connection with an ongoing criminal investigation. See
18 U.S.C. § 2703.


                                     - 3 -
2012 after a confidential informant ("CI-1") reported that Bregu

and an individual named Floart Mino were selling prescription

narcotics, including oxycodone, which they acquired from a source

in New York and transported by car to Massachusetts.

           Costello's investigation of Bregu and Mino led him to

three other individuals:     Alwyn Kalligheri, Manuele Scata, and

Mario Scata.   Kalligheri was arrested and charged with possession

with intent to distribute oxycodone in 2013.       In his post-arrest

interview, Kalligheri informed law enforcement that he sold pills

out of the auto repair shop where he worked in East Boston called

D&M Auto Doctor ("D&M"), with the knowledge and consent of the

owner,   Manuele   Scata.   Kalligheri   stated   that   Mino   was   his

supplier, and Mino's source was based in New York.

           Several months later, a second confidential informant

("CI-2") informed Costello that Mario Scata had been illegally

selling pills for years and continued to do so.          Agent Costello

determined that Mario Scata was Manuele's father and that Mario

frequently spent time at D&M.     Phone records also revealed that

Kalligheri, Mino, Manuele, and Mario all had direct phone contact

with each other in the months prior to Kalligheri's arrest.

           The FBI then installed a court-authorized pen register

on Mario's phone, which allowed the government to review the phone

numbers of incoming calls, and a pole camera outside the Scata

residence in Revere, Massachusetts, where Mario resided in the


                                - 4 -
basement    apartment    and       Manuele    resided    in    the   second-floor

apartment.    Footage from the pole camera obtained in January 2015,

along with periodic FBI surveillance of the Scata residence,

revealed     vehicle    traffic      consistent      with     street-level   drug

trafficking:      individuals would park near the residence, walk to

Mario's basement apartment, and then return to their vehicles a

minute or two later and depart the area.                      According to Agent

Costello, these transactions seemed to occur only when Mario's car

was in the driveway.

             Less than a month later, FBI agents observed Bregu

visiting the Scata residence.          His black Lincoln Town Car with New

York license plates pulled into the driveway on February 3, 2015,

while Mario was home.          Agent Costello tracked the car when it

departed approximately forty minutes later, traveling west toward

New York on the Massachusetts Turnpike, and confirmed that Bregu

was the driver and sole occupant.                A review of Mario's phone

records also revealed that shortly before Bregu arrived at the

Scata residence, Mario received a short incoming call from a phone

number ending in 5912, which Costello determined was Bregu's cell

phone.

             Later that month, a third confidential informant ("CI-

3")    reported   to   the   FBI    that     Mario   illegally    sold   pills   to

customers out of his residence, while Manuele sold pills out of

D&M.     To corroborate CI-3's story, Costello arranged for CI-3 to


                                       - 5 -
make a controlled purchase from the Scatas.            In late February and

early   March    2015,   CI-3    successfully    executed   two    controlled

purchases of oxycodone from Mario's basement apartment.

             CI-3 also told Costello that Mario's source of pills was

an individual based in New York.           Costello inferred that Mario's

supplier was likely Bregu.        He attempted to verify that suspicion

by reviewing Mario's phone activity and the pole camera footage,

which revealed that on five other occasions between late January

and early March 2015, Bregu's Town Car visited the Scata residence.

Each visit was preceded by a brief phone call to Mario from the

5912 number.     Costello concluded that these visits were likely for

the purpose of delivering pills to Mario.

             In addition to recounting the foregoing investigation,

Costello's      affidavit   in   support    of   the   warrant    application

described his relationship with each of the three confidential

informants.      He stated that he knew the identity of all three

informants and had debriefed each of them.             He also acknowledged

that CI-1 had been federally charged with distribution of cocaine

about a year after he provided the tip about Bregu to the FBI;

however, CI-2 was a local police informant, and CI-3 had a history

of reliable reporting for both the FBI and Massachusetts State

Police.   Costello concluded that the information in the affidavit

established "probable cause to believe that Ilir BREGU uses the

Target Telephone in furtherance of the Target Offenses."             Agreeing


                                    - 6 -
that there was probable cause, a magistrate judge approved the

application and issued the requested orders and warrant on March

20, 2015.    That same day, the FBI began receiving precise location

information for the 5912 number.

     2.     Subsequent Warrants for Cell Phone Location Data

             Over the next several months, the FBI also sought and

received authorization to obtain precise location information for

two other cell phones used by Bregu. Those applications were based

on the same particulars of the investigation articulated in the

first warrant application for the 5912 number, but each one also

averred that the phone number from the preceding warrant was no

longer in use and that Bregu had begun using a new cell phone for

communications     about    drug   deliveries.    Thus,     in    total,     four

analogous warrants for cell phone location data were issued:                 the

first for the 5912 number, the second for an 8432 number, the third

for an 0979 number, and the fourth extending the authorized time

period to collect location data for the 0979 number.

     3.     Vehicle Warrant

             On   July     14,   2015,   the   government        submitted     an

application for a fifth warrant -- this time, to search Bregu's

Lincoln Town Car.2       Agent Costello's affidavit in support of the

application attached and incorporated by reference the most recent


     2 The application also sought warrants to search the Scatas'
apartments and Manuele's Chevrolet Tahoe.


                                    - 7 -
application for location information for the phone number ending

in 0979, which included the facts described above.

              The application also contained additional facts not

included in the first cell phone warrant application, some of which

had been added to the applications for the third and fourth cell

phone warrants.      It stated that CI-3 had executed three additional

controlled purchases from Mario's apartment in March and April

2015.       During that time, agents also observed Bregu making four

more trips from New York to the Scata residence in his Town Car.

Each time, Bregu would enter Mario's basement apartment and leave

approximately thirty minutes later.         Pole camera footage showed

that Manuele went down to Mario's basement apartment shortly before

each of Bregu's suspected pill deliveries, except on two occasions,

when Manuele instead handed off a plastic bag to Mario in advance

of Bregu's arrival.

              The   application   also   described   anomalous   activity

observed in the pole camera footage on April 19, 2015, leading

Costello to believe that the pole camera had been detected by the

Scatas.3      After that date, Bregu and the Scatas continued to meet


        3
       Agent Costello stated that on April 19, 2015, Manuele was
observed working in, on, or near a travel trailer adjacent to his
driveway, where he was not within the visible range of the pole
camera. Then, two men arrived at the residence in a red sedan and
walked around to the far side of the trailer where they met Manuele
out of the view of the pole camera. Mario arrived home several
minutes later and went to the far side of the trailer as well.
All four men emerged back into view of the pole camera


                                   - 8 -
regularly     but    changed         the   manner   in    which     they     did     so.

Specifically, on two dates in April and May, location data from

Bregu's phone showed that he made trips to areas in Revere and

East Boston other than the Scata residence and then returned to

New York.    During each trip, Bregu and Mario made contact by phone

and then Manuele left the Scata residence in his vehicle for

approximately       forty-five        minutes.       Agents       observed    Manuele

shuttling plastic bags between his car and apartment after each of

Bregu's trips.          Phone records and location data also indicated

that Bregu and Mario had a third meeting in May.                   And in mid-June,

pole   camera     and    pen    register     activity     suggested    that      Mario,

Manuele,    and     Bregu      had   another   meeting     away    from    the     Scata

residence.      Before and after that meeting, Manuele was observed

visiting Mario's basement apartment carrying a plastic bag or

object.

             Finally,       the      application    for    the     vehicle    warrant

detailed a suspicious meeting between Bregu and the Scatas in early

July 2015.      Just before midnight on July 7, Bregu called Mario.

Mario then called Manuele, and Manuele then left his apartment



approximately thirty-five minutes later. The two occupants of the
red sedan periodically looked in the direction of the pole camera
and then walked down the street towards the pole camera and out of
view. They then left the premises in their red sedan. Afterwards,
agents noticed that foot and vehicle traffic consistent with
street-level drug trafficking "dropped off dramatically."     This
led Costello to believe that the pole camera had been detected.


                                           - 9 -
carrying an unidentified item and drove off.       Agents followed

Manuele to his auto repair shop in East Boston, where he met with

Bregu in Bregu's Town Car.   Shortly thereafter, Bregu and Manuele

left the shop in separate vehicles and agents followed them to a

gas station in Revere.    Surveillance video from the gas station

showed Bregu approach Manuele while Manuele pumped gas.      Bregu

pointed into the open driver's window of Manuele's car.    Manuele

nodded his head, and Bregu returned to his Town Car, removed a

plastic bag from the rear seat, and walked back to Manuele's

vehicle with the bag partially covered by his jacket.        Bregu

dropped the bag onto the driver's seat of Manuele's car, chatted

with Manuele briefly, and then both men drove off.

           Agent Costello averred that based on the investigation

detailed above, he believed that the Town Car would contain

evidence of drug dealing.     On the date of the vehicle warrant

application, pen registers showed multiple contacts between Mario

and Bregu, which suggested that a pill delivery from Bregu to the

Scatas was imminent and perhaps even scheduled for later that

night.   The application thus requested authorization to search the

Town Car at any time of the day or night.

           A magistrate judge issued the warrant the day it was

requested, July 14.   On July 16, law enforcement officers observed

a meeting between Bregu and the Scatas at D&M.    After Bregu left

the scene in his Town Car, officers pulled him over and executed


                               - 10 -
the search warrant, recovering, among other things, $37,800 in

cash from a hidden compartment behind the dashboard.

B.   Procedural History

              In   August    2015,    a    federal    grand    jury   returned     an

indictment charging Bregu, Manuele Scata, and Mario Scata with

conspiracy to possess with intent to distribute and to distribute

oxycodone, in violation of 21 U.S.C. § 846.4                       Bregu moved to

suppress the fruits of the five warrants detailed above.                         The

district      court   denied     the      motion     after     a   non-evidentiary

suppression hearing.

              Bregu then proceeded to trial, where the government

introduced the evidence Bregu had sought to suppress, and Mario

Scata testified against Bregu.             A jury found Bregu guilty and the

court       subsequently     sentenced       him      to    seventy-two       months'

imprisonment followed by a thirty-six-month period of supervised

release.

              On   appeal,    Bregu       argues     that    the   district    court

improperly denied his suppression motion and that, accordingly,

his conviction cannot stand.




        4
       The indictment also charged both Mario and Manuele Scata
with possession with intent to distribute oxycodone, in violation
of 21 U.S.C. § 841(a)(1), and charged Manuele with using and
carrying a firearm during and in relation to a drug trafficking
offense in violation of 18 U.S.C. § 924(c)(1)(A).


                                       - 11 -
                                  II.

A.    Standard of Review

            In assessing a district court's denial of a motion to

suppress, we review its findings of fact for clear error and

questions of law de novo.     See United States v. Ribeiro, 397 F.3d

43, 48 (1st Cir. 2005).      When the motion to suppress is based on

an allegedly deficient warrant, we give "significant deference" to

the   magistrate   judge's   initial   probable   cause   determination,5

reversing only if there is "no 'substantial basis' for concluding

that probable cause existed." Id. (quoting United States v. Feliz,

182 F.3d 82, 86 (1st Cir. 1999)).

B.    Probable Cause for First Cellular Location Data Warrant

            Bregu challenges the district court's determination that

there was probable cause for the magistrate judge to issue the

first warrant for location data for the 5912 cell phone.             The



       5
       When the district court considered the motion to suppress,
courts were in disagreement as to whether a warrant supported by
probable cause was necessary to obtain precise location data for
a cell phone, as opposed to the lesser showing required by the
Stored Communications Act and applicable to pen registers and trap
and trace devices. After the district court denied the suppression
motion, the Supreme Court decided Carpenter v. United States, which
held that acquisition of seven days' worth of historical CSLI
requires probable cause but explicitly declined to express a view
on the requirement for obtaining real-time CSLI. See 138 S. Ct.
2206, 2217 n.3, 2220 (2018).     Here, the government states that
"[f]ollowing the Supreme Court's decision in Carpenter, the
government does not dispute that a showing of probable cause was
necessary to obtain the precise location information the
government sought."


                                 - 12 -
thrust of Bregu's argument on appeal is that the information

contained in Agent Costello's affidavit primarily concerned the

Scatas, not Bregu, and the only incriminating information about

Bregu came from CI-1, who was not a reliable informant.                  Bregu

also argues that the district court erred in failing to apply the

enumerated factors for testing probable cause in an affidavit that

relies "mainly" on information from confidential informants.               See

United States v. Tiem Trinh 665 F.3d 1, 10 (1st Cir. 2011).                He

asserts    that   proper    application   of   those   factors   would    have

undermined the magistrate judge's probable cause finding.                   We

disagree.

            A warrant application must establish "probable cause to

believe that (1) a crime has been committed -- the 'commission'

element, and (2) enumerated evidence of the offense will be found

at the place to be searched -- the so-called 'nexus' element."

Ribeiro, 397 F.3d at 48 (quoting Feliz, 182 F.3d at 86).          In asking

whether probable cause existed, courts look at the "totality of

the circumstances."        See United States v. Rivera, 825 F.3d 59, 63

(1st Cir. 2016) (citing Illinois v. Gates, 462 U.S. 213, 238

(1983)).    This approach reflects the fact that "probable cause is

a fluid concept -- turning on the assessment of probabilities in

particular factual contexts -- not readily, or even usefully,

reduced to a neat set of legal rules."          Gates, 462 U.S. at 232.




                                   - 13 -
             To aid this analysis in cases where a warrant application

relies "mainly" on confidential informants, we have articulated

four factors for consideration:

             (1) whether the affidavit establishes the
             probable veracity and basis of knowledge of
             persons supplying hearsay information, (2)
             whether an informant's statements reflect
             firsthand knowledge, (3) whether some or all
             [of] the informant's factual statements were
             corroborated    wherever     reasonable    and
             practicable, and (4) whether a law enforcement
             affiant assessed, from his professional
             standpoint, experience, and expertise, the
             probable significance of the informant's
             provided information.

Tiem Trinh, 665 F.3d at 10 (alteration in original) (citations

omitted)    (internal    quotation   marks    omitted).     These   factors

constitute    a   "nonexhaustive     list,"   and   no   single   factor   is

indispensable.     Id.   Accordingly, rigid or mechanical application

of the factors is not required, and "stronger evidence on one or

more factors may compensate for a weaker or deficient showing on

another."    United States v. Zayas-Diaz, 95 F.3d 105, 111 (1st Cir.

1996).

             In this case, we cannot say that the affidavit relied

"mainly" on confidential sources, as in Tiem Trinh.           See 665 F.3d

at 10.   The affidavit contained exhaustive information implicating

Bregu in an oxycodone-distribution conspiracy with the Scatas,

even in the absence of CI-1's tip that Bregu was selling oxycodone.

Together, pen register data from Mario's phone combined with pole



                                   - 14 -
camera footage from outside the Scata residence established a

pattern -- at least five times in less than three months -- in

which Bregu made brief contact with the Scatas by phone and then

traveled from New York to their home in Revere, where he stayed

for just a short period of time before driving back to New York.

That the purpose of Bregu's visits to the Scatas was to supply

them with oxycodone pills was further supported by both Kalligheri

and CI-3's statements that the supplier for Mino and the Scatas

was   based    in   New   York,   not   to   mention   the   fact   that   CI-3

successfully executed two controlled purchases of oxycodone from

the Scatas just days after two of Bregu's brief visits.

              However, we also do not read the district court's opinion

as neglecting the Tiem Trinh factors.            By noting that all three

confidential informants were known to Agent Costello and that he

debriefed each of them, as well as detailing the means by which

their information was corroborated, the district court effectively

addressed several of the factors and found that they tended to

establish probable cause.

              We agree with this determination. Collectively, the

information in the warrant application about Bregu's pattern of

behavior, gleaned from the pole camera footage and Mario's phone

records, and supplemented by first-hand accounts from Kalligheri,

CI-2, and CI-3, served to corroborate the tip provided by CI-1.

See United States v. Monell, 801 F.3d 34, 39 (1st Cir. 2015)


                                    - 15 -
(stating     that   confidential     informants      can   corroborate    one

another's stories).     Agent Costello's knowledge of CI-1's identity

also supported the reliability of his information because Costello

could hold CI-1 responsible if he provided false information.            See

United States v. Greenburg, 410 F.3d 63, 67 (1st Cir. 2005).             And

although CI-1's information was over two years old, all of the

surveillance of Bregu's interactions with the Scatas occurred in

the months, weeks, and days immediately preceding issuance of the

first cell phone warrant, supporting the ongoing accuracy of CI-

1's information.      See United States v. Bucuvalas, 970 F.2d 937,

940 (1st Cir. 1992) ("Staleness does not undermine the probable

cause determination if the affidavit contains information that

updates, substantiates, or corroborates the stale material."),

abrogated on other grounds by Cleveland v. United States, 531 U.S.

12 (2000).

             Accordingly, we hold that the information in the warrant

application, considered in the totality of the circumstances, was

sufficient to support a finding of probable cause to believe that

precise    location   data   from   Bregu's   cell    phone   would   provide

evidence showing that Bregu was the New York-based supplier for

the Scatas' oxycodone trade.        We thus affirm the district court's

decision not to suppress the fruits of the first warrant, including

the location data gleaned from the three subsequent cell phone

warrants that relied on the first one.


                                    - 16 -
C.   Probable Cause for the Vehicle Warrant

           Bregu also argues that the warrant for his Lincoln Town

Car was not supported by probable cause and that the items seized

from it should have been excluded from evidence.      He contends that

the information in the warrant application was insufficient to

satisfy either of the two prongs of the warrant requirement:         a

showing of probable cause that (1) a crime had been committed, and

(2) the Town Car would contain evidence of that crime, i.e., the

oxycodone conspiracy.    See Ribeiro, 397 F.3d at 48.

           The   so-called   "commission"   element   requires   little

elaboration.     The application for the vehicle warrant contained

all the same background information as the application for the

first cell phone warrant -- with added incriminating information

about Bregu.     It reported his four additional trips to Mario's

apartment, noted that several of his visits were preceded by hand-

offs of plastic bags from Manuele to Mario, and detailed an

encounter in which Bregu was observed removing a plastic bag from

his Town Car, hiding it under his coat, and placing it on a seat

in Manuele's car just before midnight at a gas station.           These

facts amply support the magistrate judge's determination that

there was probable cause to believe that Bregu had committed a

crime.

           As for the second prong -- requiring probable cause to

believe evidence of the crime would be found in the place to be


                                - 17 -
searched -- Bregu argued before the district court and in his

opening brief that the warrant should have been issued as a limited

"anticipatory warrant."              An anticipatory warrant is "a warrant

based upon an affidavit showing probable cause that at some future

time (but not presently) certain evidence of crime will be located

at a specified place."            United States v. Grubbs, 547 U.S. 90, 94

(2006) (quoting 2 Wayne R. LaFave, Search and Seizure § 3.7(c)

(4th ed. 2004)).

                Thus, Bregu asserted that the vehicle warrant should

have explicitly authorized its execution only during or after a

meeting between Bregu and the Scatas, as opposed to "at any time

of the day or night."6           He based this assertion on our holding in

United States v. Ricciardelli, 998 F.2d 8 (1st Cir. 1993), that an

anticipatory warrant must expressly condition its execution on the

occurrence of the triggering condition.                  Id. at 11-13.      However,

in United States v. Grubbs, the Supreme Court overruled this aspect

of Ricciardelli.            See 547 U.S. at 98.       Grubbs rejected the notion

that       an   "anticipatory     warrant"     must    delineate   the    triggering

condition        on   its    face,   holding    that    the   Fourth     Amendment's

particularity requirement does not require warrants to "include a

specification of the precise manner in which they are to be



       6
       Notably, the warrant was executed in precisely this fashion
-- immediately after an officer observed a meeting between Bregu
and the Scatas at D&M.


                                        - 18 -
executed."    Id. (quoting Dalia v. United States, 441 U.S. 238, 257

(1979)).

           Bregu conceded this point at oral argument, noting that

Grubbs   limits    any    advantage     he    might   have    gained   from   the

"anticipatory warrant" framework.              Accordingly, we evaluate the

nexus element in the familiar way, examining "whether, given all

the circumstances set forth in the affidavit . . . there [was] a

fair probability that contraband or evidence of a crime [would] be

found in a particular place."                Gates, 462 U.S. at 238.          The

magistrate judge's task was "simply to make a practical, common-

sense decision" based on the facts before him, and our duty "is

simply to ensure that the magistrate [judge] had a 'substantial

basis for . . . conclud[ing]' that probable cause existed."                   Id.

at 238-39 (ellipsis and second alteration in original) (quoting

Jones v. United States, 362 U.S. 257, 271 (1960), overruled in

part on other grounds by United States v. Salvucci, 448 U.S. 83

(1980)).     In this context, "common sense says that a connection

with the search site can be deduced 'from the type of crime, the

nature of the items sought,' plus 'normal inferences as to where

a criminal would hide' evidence of his crime."                Rivera, 825 F.3d

at 63 (quoting Feliz, 182 F.3d at 88).

           The    application     for    the    vehicle      warrant   met    this

requirement.     All of Bregu's transactions with the Scatas involved

Bregu's Town Car.        Indeed, based on FBI surveillance and the pole


                                   - 19 -
camera   footage,   the   Town   Car   was   Bregu's   sole    means   of

transportation between New York and Massachusetts.            Bregu never

stayed more than thirty to forty minutes when he visited the Scatas

before driving home to New York, suggesting that any contraband

delivered or received would be found in Bregu's car, as opposed to

a hotel room or some other location in the area. Most importantly,

the affidavit provided a detailed account of a surreptitious

exchange between Bregu and Manuele caught on video, in which Bregu

removed an item from his Town Car, hid it under his jacket, and

then left it in Manuele's vehicle.        It also stated that on the

date of the warrant application, pen registers showed multiple

contacts between Mario and Bregu, suggesting that a pill delivery

was imminent.   Thus, common sense dictates that some time within

the two weeks following the warrant application,7 Bregu would drive

his Town Car into the authorized jurisdiction (the District of

Massachusetts) and the car would contain oxycodone, U.S. currency,

cellular telephones, and/or documents describing Bregu's drug

suppliers and customers.     Based on the pattern observed by the

FBI, there was probable cause to believe that Bregu was supplying

the Scatas with oxycodone and bringing it to them in his Lincoln

Town Car, which he drove every single time.




     7 The warrant stated that it must be executed within fourteen
days of its issuance. See Fed. R. Crim. P. 41(e)(2)(A)(i).


                                 - 20 -
           We thus find that the warrant for Bregu's vehicle was

properly issued, and therefore the evidence seized from it was

properly   admitted   at   trial.      Accordingly,   we   affirm   Bregu's

conviction.

           So ordered.




                                    - 21 -